
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 36
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 8, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 44, United States Code, to
		  require information on contributors to Presidential library fundraising
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Library Donation Reform
			 Act of 2009.
		2.Presidential
			 libraries
			(a)In
			 GeneralSection 2112 of title 44, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(h)(1)Any Presidential library
				fundraising organization shall submit on a quarterly basis, in accordance with
				paragraph (2), information with respect to every contributor who gave the
				organization a contribution or contributions (whether monetary or in-kind)
				totaling $200 or more for the quarterly period.
						(2)For purposes of paragraph (1)—
							(A)the entities to which information shall be
				submitted under that paragraph are the Administration, the Committee on
				Oversight and Government Reform of the House of Representatives, and the
				Committee on Homeland Security and Governmental Affairs of the Senate;
							(B)the dates by which information shall
				be submitted under that paragraph are April 15, July 15, October 15, and
				January 15 of each year and of the following year (for the fourth quarterly
				filing);
							(C)the requirement to submit information
				under that paragraph shall continue until the later of the following
				occurs:
								(i)The Archivist has accepted, taken
				title to, or entered into an agreement to use any land or facility for the
				archival depository.
								(ii)The President whose archives are
				contained in the depository no longer holds the Office of President and a
				period of four years has expired (beginning on the date the President left the
				Office).
								(3)In this subsection:
							(A)The term Presidential library
				fundraising organization means an organization that is established for
				the purpose of raising funds for creating, maintaining, expanding, or
				conducting activities at—
								(i)a Presidential archival depository;
				or
								(ii)any facilities relating to a
				Presidential archival depository.
								(B)The term information
				means the following:
								(i)The amount or value of each
				contribution made by a contributor referred to in paragraph (1) in the quarter
				covered by the submission.
								(ii)The source of each such
				contribution, and the address of the entity or individual that is the source of
				the contribution.
								(iii)If the source of such a
				contribution is an individual, the occupation of the individual.
								(iv)The date of each such
				contribution.
								(4)The Archivist shall make available to the
				public through the Internet (or a successor technology readily available to the
				public) as soon as is practicable after each quarterly filing any information
				that is submitted under paragraph (1). The information shall be made available
				without a fee or other access charge, in a searchable, sortable, and
				downloadable database.
						(5)(A)It shall be unlawful for
				any person who makes a contribution described in paragraph (1) to knowingly and
				willfully submit false material information or omit material information with
				respect to the contribution to an organization described in such
				paragraph.
							(B)The penalties described in section
				1001 of title 18, United States Code, shall apply with respect to a violation
				of subparagraph (A) in the same manner as a violation described in such
				section.
							(6)(A)It shall be unlawful for
				any Presidential library fundraising organization to knowingly and willfully
				submit false material information or omit material information under paragraph
				(1).
							(B)The penalties described in section
				1001 of title 18, United States Code, shall apply with respect to a violation
				of subparagraph (A) in the same manner as a violation described in such
				section.
							(7)(A)It shall be unlawful for
				a person to knowingly and willfully—
								(i)make a contribution described in
				paragraph (1) in the name of another person;
								(ii)permit his or her name to be used to
				effect a contribution described in paragraph (1); or
								(iii)accept a contribution described in
				paragraph (1) that is made by one person in the name of another person.
								(B)The penalties set forth in section
				309(d) of the Federal Election Campaign Act of
				1971 (2 U.S.C. 437g(d)) shall apply to a violation of subparagraph
				(A) in the same manner as if such violation were a violation of section
				316(b)(3) of such Act (2 U.S.C. 441b(b)(3)).
							(8)The Archivist shall promulgate
				regulations for the purpose of carrying out this
				subsection.
						.
			(b)ApplicabilitySection
			 2112(h) of title 44, United States Code (as added by subsection (a))—
				(1)shall apply to an
			 organization established for the purpose of raising funds for creating,
			 maintaining, expanding, or conducting activities at a Presidential archival
			 depository or any facilities relating to a Presidential archival depository
			 before, on or after the date of the enactment of this Act; and
				(2)shall only apply
			 with respect to contributions (whether monetary or in-kind) made after the date
			 of the enactment of this Act.
				
	
		
			Passed the House of
			 Representatives January 7, 2009.
			Lorraine C. Miller,
			Clerk
		
	
